 
 
I 
111th CONGRESS 1st Session 
H. R. 2152 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2009 
Mr. Perlmutter introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize certain private rights of action under the Foreign Corrupt Practices Act of 1977 for violations by foreign concerns that damage domestic businesses. 
 
 
1.Short titleThis Act may be cited as the Foreign Business Bribery Prohibition Act of 2009. 
2.Actions authorizedSection 104A of the Foreign Corrupt Practices Act of 1977 (15 U.S.C. 78dd–3) is amended— 
(1)by redesignating subsection (f) as subsection (g); and 
(2)by inserting after subsection (e) the following: 
 
(f)Private rights of action authorized 
(1)Authorized plaintiffsAny foreign concern that violates subsection (a) shall be liable in an action brought in accordance with this subsection in any court of competent jurisdiction to any issuer which is subject to section 30A of the Securities Exchange Act of 1934, domestic concern which is subject to section 104 of this Act, or other United States person that is damaged by the violation of subsection (a) of this section for damages caused to such issuer, domestic concern, or other person by the violation. 
(2)Proof of damagesFor purposes of this subsection, a plaintiff in an action under this subsection must allege and prove that— 
(A)the defendant foreign concern violated subsection (a); and 
(B)the defendant foreign concern’s violation of subsection (a)— 
(i)prevented the plaintiff from obtaining or retaining business for or with any person; and 
(ii)assisted the foreign concern in obtaining or retaining such business. 
(3)Measure of damages 
(A)In generalThe damages which a plaintiff may obtain in an action under this subsection may be equal to the higher of the two following amounts that are established by the plaintiff’s allegations and proof: 
(i)The total amount of the contract or agreement that the defendant gained in obtaining or retaining business by means of the violation of subsection (a). 
(ii)The total amount of the contract or agreement that the plaintiff failed to gain because of the defendant’s obtaining or retaining business by means of the violation of subsection (a). 
(B)Treble damagesIn assessing damages under subparagraph (A), the court shall enter judgment for three times the amount determined under clause (i) or (ii) of such subparagraph (whichever is greater), together with a reasonable attorney's fee and costs, for any violation of subsection (a). 
(4)Exception for Routine Governmental ActionThe exception in subsection (b) shall apply to an action under this subsection. 
(5)Affirmative DefensesThe affirmative defenses in subsection (c) shall apply to an action under this subsection. 
(6)ContributionEvery person who becomes liable to make payment under this subsection may recover contribution as in cases of contract from any person who, if joined in the original suit, would have been liable to make the same payment. 
(7)Statute of limitationsNo action shall be maintained to enforce any liability created under this subsection unless brought within three years after the discovery of the facts constituting the cause of action and within six years after such cause of action accrued. 
(8)Definitions 
(A)Foreign concernFor purposes of this subsection, the term foreign concern means any person other than an issuer which is subject to section 30A of the Securities Exchange Act of 1934, a domestic concern which is subject to section 104 of this Act, or another United States person. 
(B)United States personThe term United States person has the meaning given such term in section 104(i)(2) of this Act. . 
 
